220 F.2d 750
55-1 USTC  P 9254
UNITED STATES of America, Appellant,v.SURFACE COMBUSTION CORPORATION, Appellee.
No. 12162.
United States Court of Appeals Sixth Circuit.
Feb. 9, 1955.

H. Brian Holland, Andrew D. Sharpe, Ruppert Bingham, Ellis N. Slack, I. Henry Kutz, Washington, D.C., Sumner Canary, Cleveland, Ohio, and Clarence M. Condon, Toledo, Ohio, for appellant.
G. C. Scharfy, of Shumaker, Loop & Kendrick, Toledo, Ohio, for appellee.
Before SIMONS, Chief Judge, and MARTIN and STEWART, Circuit Judges.
PER CURIAM.


1
The sole question in this case is whether the United States is entitled to retain interest collected upon an excess profits tax deficiency where such deficiency was later extinguished under § 722 of the Internal Revenue Code, 26 U.S.C.A. § 722, and the tax upon which such interest was collected was refunded to the taxpayer.  The district court held that the taxpayer was entitled to the return of the interest it had paid, and granted its motion for summary judgment.


2
We have withheld decision pending determination of the question by the Supreme Court.  In United States v. Koppers Co. and Premier Oil Refining Co. of Texas v. United States, 348 U.S. 254, 75 S.Ct. 268, the Supreme Court on January 31, 1955 decided the precise question adversely to the taxpayer.


3
Upon the authority of those decision, it is accordingly ordered that the judgment of the district court be and it hereby is reversed, and the case is remanded to the district court for entry of final judgment in favor of appellant, the United States of America.